                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 17-CV-60100-RUIZ/SELTZER

DALMOND MYLES,

      Plaintiff,

vs.

RAM & SONS, INC. and
KISSOON RAM,

    Defendants,
___________________________/

                                         ORDER

       THIS CAUSE has come before the Court on Plaintiff’s Motion to Show Cause

(DE [57]). Plaintiff is attempting to execute on a Final Judgment (DE [49]) entered

against Defendants Ram & Sons, Inc., and Kissoon Ram (“Ram”), and requests the

entry of an Order to Show Cause why Defendants should not be held in contempt for

failure to comply with this Court’s Orders regarding post-judgment discovery.

Specifically, each Defendant has failed to complete a Form 1.977 Fact Information

Sheet, despite being ordered on two separate occasions to complete and forward the

forms to Plaintiff’s counsel. For the reasons set forth below, the Court will (again) order

Defendants to complete the Form 1.977 Fact Information Sheets.

I.     BACKGROUND

       The Court entered a Final Judgment against Defendants on March 25, 2019

(DE [49]). Thereafter, Judge William J. Zloch ordered each Defendant to complete and

serve upon Plaintiff a Form 1.977 Fact Information Sheet by September 9, 2019

(DE [51]). When Defendants failed to comply, Plaintiff filed a Motion for Order to Show
Cause (DE [52]). Upon review of that Motion and the docket, the Court concluded that

the prior Order (DE [50]) and the Motion (DE [52]) directed to the Defendants may have

been mailed to an incorrect address. Accordingly, on September 17, 2019, the Court

denied the Motion for Rule to Show Cause without prejudice, and instructed Plaintiff’s

counsel to re-serve the Motion and the Form 1.977 Fact Information Sheet upon

Defendants (DE [55]).     Defendants were ordered to complete and return the Fact

Information Sheets with all attachments by October 25, 2019.

   II.      MOTION FOR ORDER TO SHOW CAUSE

         When Defendants did not return the completed Form 1.977 Fact Information

Sheets by the ordered deadline, Plaintiff filed the present Motion for Order to Show

Cause. Plaintiff has advised the Court that Defendant Kissoon Ram filed a Chapter 13

Bankruptcy Petition on September 20, 2019 (Bankruptcy Case No 19-22554-JKO), and

that the bankruptcy petition was dismissed on October 29, 2019. No Suggestion of

Bankruptcy has been filed in this case. However, due to the automatic stay effected by

Kissoon Ram’s bankruptcy petition, see 11 U.S.C. § 362, and its resulting impact upon

this Court’s deadline, the Court declines to enter an Order to Show Cause at this time;

rather, Defendants shall (again) be afforded an opportunity to submit the completed

Form 1.977 Fact Information Sheets to Plaintiff. Accordingly, it is hereby

         ORDERED AND ADJDUGED as follows:

         1. Plaintiff’s Motion for Order to Show Cause (DE [57]) is DENIED WITHOUT

            PREJUDICE.

         2. Defendant Ram & Sons, Inc., shall complete and the Form 1.977 Fact

            Information Sheet – Business Entity (DE [50-1]) and shall return the same,
         with all required attachments, to Plaintiff’s counsel by noon on November 20,

         2019; and

      3. Defendant, Kissoon Ram, shall complete the Form 1.977 Fact Information

         Sheet – Individual (DE [50-2]) and shall return the same, with all required

         attachments, to Plaintiff’s counsel by noon on November 20, 2019.

      4. Plaintiff shall notify the Court of the status of Defendants’ compliance with this

         Order. Defendants are strongly cautioned that failure to provide complete

         answers and attachments to the Form 1.977 Fact Information Sheets may

         result in the Court issuing an Order to Show Cause why Defendants should

         not be held in contempt of court.

      DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 8th day of

November 2019.




Copies Furnished:
Counsel of Record by CM/ECF and by
U.S. Mail to:

Kissoon Ram
806 NW 10th Terrace, Fort Lauderdale, Florida, 33311
207 N.E. 39th Court, Deerfield Beach, FL 33064
and

Ram and Sons, Inc.
806 NW 10th Terrace, Fort Lauderdale, Florida, 33311
